UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1073



TSHIBOLA CHANY KAZADI,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-276-089)


Submitted:   September 24, 2007         Decided:    November 30, 2007


Before MICHAEL and MOTZ, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Peter Nyoh, LAW OFFICES OF ENOW AND PATCHA, Silver Spring,
Maryland, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Linda S. Wernery, Assistant Director, Leslie McKay, Senior
Litigation Counsel, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tshibola Chany Kazadi, a native and citizen of the

Democratic Republic of Congo, seeks review of an order of the Board

of Immigration Appeals (Board) denying her motion to reconsider.

We have reviewed the administrative record and conclude that the

Board did not abuse its discretion in denying Kazadi’s motion. See

8 C.F.R. § 1003.2(a), (b) (2007).

              Accordingly, we deny the petition for review for the

reasons stated by the Board.         See In re: Kazadi, No. A96-276-089

(B.I.A. Dec. 29, 2006). We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                            PETITION DENIED




                                     - 2 -